Per Curiam,
The single question involved on the trial of this case was whether the appellants had unlawfully conspired to commit the appellee to an insane asylum. Under the evidence submitted on the part of the plaintiff, that question could not have been taken from the jury, and their finding was that there had been such a conspiracy. In the opinion refusing judgment for the defendant non obstante veredicto the learned court said: “Taking into consideration the facts that Edmund Russell was admittedly sane the day of his commitment; that the defendants offered no evidence that he had shown any symptoms of insanity for about a year more or less; that he had been absent from the county for about seven or eight months, returning to his home but once or twice in that time, although he returned to his home-neighborhood about every month; that his absence or estrangement was mutually satisfactory to himself and his family; that the threats or acts of violence upon the part of the plaintiff urged by defendants as evidence of insanity if proved, were not of recent occurrence, but to the contrary, happened years before; that the defendants, presumably with knowledge that Dr. Ellison, as a blood relative was disqualified by law to examine and certify to the insanity of *451Edmund Russell, selected him as one of the examining physicians, and that too, when the doctor admits that he knew he was disqualified to act, and in order to avoid this disqualification made oath in his certificate that he was of no blood-relationship to the plaintiff, we have a chain of circumstances, every link of which in turn either questions or casts suspicion upon the integrity and good faith of the defendants in the entire proceedings. The absence of justification or probable cause for their conduct sustains the conclusion of the jury that the defendants acted maliciously.” For the reasons thus given, the case was for the jury, and, as no error is discoverable in any of the assignments, the judgment on the verdict is affirmed.